                                          Case 5:19-cv-08389-BLF Document 60 Filed 06/25/20 Page 1 of 2




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7    WILLIAM CAIN, et al.,                                 Case No. 20-cv-00697-BLF
                                   8                      Plaintiffs,                         CASE MANAGEMENT ORDER
                                   9               v.

                                  10    PORCH.COM INC., et al.,
                                  11                      Defendants.

                                  12    JESSE SEALE, et al.,                                 Case No. 19-cv-08389-BLF
Northern District of California
 United States District Court




                                  13                      Plaintiffs,
                                  14               v.
                                  15    GOSMITH, INC., et al.,
                                  16                     Defendants.
                                  17

                                  18         On June 25, 2020, the parties appeared before Judge Beth Labson Freeman for a Case
                                  19   Management Conference. The Court ORDERS as follows:
                                  20         (1)        The presumptive limits on discovery set forth in the Federal Rules of Civil
                                  21                    Procedure shall apply to this case unless otherwise ordered by the Court.
                                  22         (2)        The deadline for joinder of any additional parties, or other amendments to the
                                  23                    pleadings, is sixty days after entry of this order unless stated otherwise below.
                                  24         (3)        The deadline for the parties to meet, confer, and submit a stipulation and order
                                  25                    setting all deadlines not set by the Court below, including discovery cut-offs and
                                  26                    expert disclosure deadlines, is fourteen days after entry of this order unless
                                  27                    stated otherwise by the Court on the record at the Case Management Conference.
                                  28         (4)        All disputes with respect to disclosures or discovery are referred to the assigned
                                          Case 5:19-cv-08389-BLF Document 60 Filed 06/25/20 Page 2 of 2




                                   1                   Magistrate Judge.

                                   2             (5)   Unless previously ordered or stipulated, the parties shall meet and confer further in

                                   3                   order to reach an agreement on an ADR process within 10 days of the date of this

                                   4                   Order. Within that same time frame, the parties shall either (1) file the form entitled

                                   5                   "Stipulation and (Proposed) order Selecting ADR Process" if an agreement is reached,

                                   6                   or (2) file the form entitled "Notice of Need of ADR Phone Conference".

                                   7             (6)   The parties shall comply with the Court’s standing orders, which are available on

                                   8                   the Court’s website and in the Clerk’s Office.

                                   9             IT IS FURTHER ORDERED that the following schedule and deadlines shall apply to this

                                  10   case:

                                  11

                                  12     EVENT                                              DATE OR DEADLINE
Northern District of California
 United States District Court




                                         Last Day to Request Leave to Amend the
                                  13                                                        60 Days from Date of this Order
                                         Pleadings per F.R.Civ.P 15
                                  14     Further Case Management Conference                 9/10/2020 at 11:00 AM
                                  15     Joint Case Management Statement due                9/03/2020
                                  16     Last Day to Hear Dispositive Motions               8/25/2022 at 9:00 AM
                                  17     Final Pretrial Conference                          1/19/2023 at 1:30 PM
                                  18
                                         Trial                                              2/13/2023 at 9:00 AM
                                  19

                                  20
                                       Dated: June 25, 2020
                                  21

                                  22

                                  23
                                                                                          _________________________________
                                  24                                                      BETH LABSON FREEMAN
                                                                                          United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                           2
